         Case 1:21-cv-01384-GHW Document 19 Filed 08/19/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #: _________________
                                                                      DATE FILED: 8/19/2021
PETER RODRIGUEZ,

                                  Plaintiff,
                                                                    21-CV-1384 (GHW)
                      -against-
                                                                          ORDER
CITY OF NEW YORK; CAPTAIN MACK;
CORRECTION OFFICER JOHN,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

       On August 19, 2021, the Court held a teleconference in which the parties discussed service

of Defendants Captain Mack and Correction Officer John, as well as overall case scheduling. For

reasons discussed on that call, no later than September 2, 2021, Defendant City of New is instructed

to inform the Court as to whether Defendant Captain Mack and Defendant Correction Officer John

will waive service. If Defendant Captain Mack and Defendant Correction Officer John will not

waive service, Defendant City of New York is instructed to provide the Court with their full names

and addresses for service no later than September 2, 2021.

       In addition, for reasons discussed on the August 19, 2021 teleconference, the initial pretrial

conference initially scheduled for August 19, 2021 at 3:00 p.m., Dkt. No. 17, is adjourned to October

19, 2021 at .2:00 p.m. The parties are encouraged to update and resubmit their proposed case

management prior to the October 19, 2021 initial pretrial conference.

       Accordingly, it is ordered that the Warden or other official in charge of the Rikers Island

North Infirmary Command produce Peter Rodriguez, 09839298P, on October 19, 2021 no later

than 2:00 p.m., to a suitable location within the Rikers Island North Infirmary Command that is

equipped with a telephone, for the purpose of participating by telephone in a conference with the

Court and defense counsel.
          Case 1:21-cv-01384-GHW Document 19 Filed 08/19/21 Page 2 of 2



         If this time and date presents an inconvenience, the Warden or the Warden’s designee should

promptly inform Chambers by calling the Courtroom Deputy at (212) 805-0296.

         Defense counsel must: (1) send this order to the Warden immediately; (2) contact the

correctional facility identified above to determine the telephone number at which the plaintiff will

be reachable at the time and date of the conference; and (3) telephone the Court with the plaintiff

on the line at the time and date of the conference.     The parties are directed to the Court’s

Emergency Rules in Light of COVID-19, which are available on the Court’s website, for the dial-in

number and other relevant instructions. The parties are specifically directed to comply with Rule

2(C) of the Court’s Emergency Rules.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff.

         SO ORDERED.

Dated:     August 19, 2021


                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                    2
